—Appeal by the *555defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered August 14, 1997, convicting him of offering a false instrument for filing in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant submitted a pistol permit application to the Pistol License Section of the Suffolk County Police Department. The application asked whether the applicant had previously been arrested or convicted, and requested that the applicant list any arrests or convictions. The defendant answered “yes”, listing a previous assault charge for which he was found not guilty, but not listing a previous arrest, which resulted in a conviction, for criminal possession of a weapon. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt the defendant’s intent to defraud the State or a political subdivision when he offered the pistol permit application for filing (see, Penal Law § 175.35). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). S. Miller, J. P., Ritter, Altman and H. Miller, JJ., concur.